DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5, 7, 11-12, 14-15, 17 and 19 are objected to because of the following informalities:
The phrase “the cut line” in line 2 of claim 2, line 5 of claim 2, line 2 of claim 3, lines 2-3 of claim 5, line 2 of claim 7, line 2 of claim 11, line 2 of claim 12, line 3 of claim 12, twice in line 4 of claim 14, line 2 of claim 15 and line 5 of claim 15 should be changed to the phrase “the at least one cut line”.
The phrase “the bridge portion” in line 3 of claim 4, line 5 of claim 6 and line 4 of claim 7 and line 2 of claim 10should be changed to the phrase “the at least one bridge portion”.
The phrase “the cut lines” in line 1 of claim 13 should be changed to the phrase “the at least one cut line”.
The units of mm should be added at the end of claim 17.
The phrase “the first hole” as claimed in line 4 of claim 19 and line 5 of claim 19 should be changed to the phrase “at least one first hole”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire Jr. (WO 2018/045353).


The multi-layer protective sheet reads on the claimed protective film. The first polyurethane layer #112 reads on the claimed first protective member. The second adhesive bonding layer #114 reads on the claimed adhesive layer. The second polyurethane layer #116 reads on the claimed second protective layer. The cut-outs read on the claimed at least one cut line. The gaps between the cut-outs reads on the claimed at least one bridge portion.
	McGuire Jr. discloses the claimed invention except for at least one cut line spaced apart from the second protective member and ends spaced apart from each other. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the width of the second protective layer smaller than the width of the other layers in the multi-layer protective sheet, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 


The cut-outs going through the entire multi-layer protective sheet reads on the claimed at least one cut line extending perpendicular to an upper surface of the adhesive layer and the adhesive layer including a cut area in which at least a part is cut and overlaps the cut line as claimed in claim 2 and the at least one cut line extending to a lower surface of the first protective film and the first protective film including the cut area in which at least a part is cut as claimed in claim 3. The gaps between the cut-outs reads on the claimed first protective member and adhesive layer not cut in an area overlapping the at least one bridge portion as claimed in claim 4.

Regarding claims 5 and 6, McGuire Jr. discloses the claimed invention except for an interval between the second protective member and the at least one cut line being from 0.1 mm to 0.3 mm. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the width of the second polyurethane layer such that an interval between the second polyurethane layer and the at least one cut line being from 0.1 mm to 0.3 mm, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 


Regarding claims 7-9, McGuire Jr. discloses the multi-layer protective sheet comprising cut-outs 204 and 206 and spaces between them (Fig. 2A; paragraph [0070]).
The cut-outs spaced from each other reads on the claimed first cut line and second cut line spaced from the first cut line as claimed in claim 7. The gap between the left end of cut-out 204 and the left end of cut-out 206 reads on the claimed first bridge portion disposed between the first end of the first cut line and second end of the second cut line as claimed in claim 7. The gap between the right end of cut-out 204 and the right end of cut-out 206 reads on the claimed second bridge portion disposed between the third end of the first cut line and fourth end of the second cut line as claimed in claim 7. The same cut-outs read on the claimed second end of the second cut line placed on an extension line of the first end of the first cut line as claimed in claim 8 and the extension line of the third end of the first cut line being spaced apart from an extension line of the fourth end of the second cut line in a direction different from an extension direction as claimed in claim 9

Regarding claim 10, McGuire Jr. discloses the claimed invention except for the width of the at least one bridge portion being 2 mm to 5mm. 
 

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2017/0146710) in view of McGuire Jr. (WO 2018/045353).

Regarding claim 13, Jin discloses a display device comprising a window module comprising a window base substrate (Fig. 5A #10; paragraph [0071]) and a first color layer disposed on the window base substrate exposing an opening (Fig. 5A #50; paragraph [0071]).
	The window base substrate reads on the claimed base layer. The first color layer reads on the claimed first print layer including at least one first hole for exposing a surface of the base layer.

Jin does not appear to explicitly disclose the display device comprising a protective film at least partially disposed on the first print layer, wherein the protective film comprises a first protective member disposed on one surface of the base layer, a second protective ember disposed between the first protective film and the one surface and overlapping the first print layer, an adhesive layer disposed between the first 

However, McGuire Jr. discloses a multi-layer protective sheet comprising a first polyurethane layer (Fig. 1 #112; paragraph [0050] ), a second polyurethane layer (Fig. 1 #116; paragraph [0053]) disposed on the second adhesive bonding layer (Fig. 1 #114; paragraph [0062]), wherein the multi-layer protective sheet is cut to the desired size and shape (paragraph [0073]) and has cut-outs (Fig. 2A #204 and #206; paragraph [0070]).
The multi-layer protective sheet reads on the claimed protective film. The first polyurethane layer #112 reads on the claimed first protective member. The second adhesive bonding layer #114 reads on the claimed adhesive layer. The second polyurethane layer #116 reads on the claimed second protective layer. The cut-outs read on the claimed at least one cut line. The gaps between the cut-outs reads on the claimed at least one bridge portion.
	McGuire Jr. discloses the claimed invention except for at least one cut line spaced apart from the second protective member and ends spaced apart from each other. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the width of the second protective layer smaller than the width of the other layers in the multi-layer protective sheet, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would 

Jin and McGuire Jr. are analogous art because they are from the same field of display devices. Jin is drawn to a display device (see paragraph [0071] of Jin). McGuire Jr. is drawn to a multi-layer protective sheet for a display device (see Abstract of McGuire Jr.).

It would have been obvious to one of ordinary skill in the art having the teachings of Jin and McGuire Jr. before him or her, to modify the window base substrate of Jin to include the multi-layer protective sheet of McGuire Jr. in the window of the window base substrate of Jin because having the required multi-layer protective sheet in the window would provide enhanced protective for the layers in the window.

Regarding claim 14, the placing the of the multi-layer protective sheet of McGuire Jr. with cut lines in the window of the window base substrate of Jin would read on the claimed one surface of the first print layer being in contact with the adhesive layer and the second protective layer and an area of the first print layer overlapping the cut line being spaced apart from the cut line 

Regarding claims 15 and 16, McGuire Jr. discloses the multi-layer protective sheet comprising the cut-outs going through the entire multi-layer protective sheet (Fig. 2A; paragraph [0070]). 


Regarding claim 17, McGuire discloses the claimed invention except for the thickness of the second protective layer being 0.05 to 0.1 mm. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the thickness of the second protective layer to be 0.05 to 0.1 mm, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Regarding claim 18, Jin discloses the window module comprising the window base substrate having an area covered by the first color layer and an area not covered by the first color layer (paragraph [0071]).


Regarding claim 19, the placing the of the multi-layer protective sheet of McGuire Jr. with cut lines in the window of the window base substrate of Jin would read on the claimed protective film being disposed on the light blocking area and the light transmitting area, the at least one first hole defined in the light blocking area and the second protective member disposed to cover the at least one first hole.

Allowable Subject Matter
Claims 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 11 and 12, McGuire Jr. does not disclose the protective film comprising a sub-cut line connecting both ends of the cut line and extending in a direction perpendicular to the upper surface of the adhesive layer and being spaced apart from a lower surface of the adhesive layer, the sub-cut line having a shape symmetrical to the cut line with respect to the a reference line across both ends of the at 
With regard to claim 20, Jin and McGuire Jr. do not disclose the cover window comprising a second print layer disposed on the light transmitting area and the second print layer including at least one second hole exposing at least a part of the one surface of the base layer and the second protective member covering the second hole in combination with the other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785